Exhibit 10.1

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

Name of Employee:

 

 

 

 

 

 

 

Date of Grant:

 

 

 

 

 

 

 

Number of Shares:

 

                                                                          

 

 

 

 

 

Exercise Price Per Share:

 

$                                                                         

 

 

THIS STOCK OPTION AGREEMENT (this “Agreement”) is made effective after the close
of business on the            day of           , 20          , between
Christopher & Banks Corporation, a Delaware corporation (the “Company”), and the
above-named individual, an employee of the Company or one of its subsidiaries
(“Employee”).

 

1.             Grant of Option.  Pursuant to the Second Amended and Restated
Christopher & Banks Corporation 2005 Stock Incentive Plan (the “Plan), the
Company hereby grants to Employee, effective as of the date of grant listed
above and subject to the terms and conditions of the Plan and this Agreement, a
non-qualified option to purchase from the Company an aggregate of           
shares of the Company’s common stock, par value $0.01 per share (the “Common
Stock”), at the purchase price of $           per share, such option to be
exercisable as hereinafter provided.

 

2.             Expiration Date.  This option shall expire on the 10 year
anniversary of the date of grant (the “Expiration Date”).

 

3.             Exercise of Option.  Subject to Section 8 hereof and the last
sentence of this Section 3, this option shall become exercisable with respect to
           shares of Common Stock on the first anniversary of the date of grant
of this option, with respect to an additional            shares on the second
anniversary of the date of grant, and with respect to the remaining           
shares on the third anniversary of the date of grant, as reflected in the
following table:

 

Number of Shares to
Which Option
First Becomes Exercisable

 

Cumulative Number

 

Date on Which
Becomes Exercisable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This option may be partially exercised from time to time within such percentage
limitations.  This option may not be exercised after the Expiration Date. 
Notwithstanding the foregoing, this option shall not be exercisable for a
fractional share of Common Stock.  Any exercise of this option shall be made in
writing, using such form as is approved by the Company

 

1

--------------------------------------------------------------------------------


 

and duly executed and delivered to the Company specifying the number of shares
as to which the option is being exercised.  Notwithstanding the vesting schedule
set forth in the first paragraph of this Section 3, effective immediately prior
to a Change in Control (as such term is defined in Section 10 of the Plan), this
option, to the extent it shall not otherwise have become vested and exercisable,
shall automatically become fully and immediately vested and exercisable.

 

4.             Payment of Option Exercise Price.  On the date of any exercise of
this option, the purchase price of the shares as to which this option is being
exercised shall be due and payable and shall be made (i) in cash or by cash
equivalent acceptable to the Committee; (ii) by delivery of shares of Common
Stock held by Employee for more than six (6) months (or such period as the
Committee may deem appropriate, for accounting purposes or otherwise), any such
shares so delivered to be deemed to have a value per share equal to the Fair
Market Value of the shares on such date; (iii) through an open-market,
broker-assisted sales transaction pursuant to which the Company is promptly
delivered the amount of proceeds necessary to satisfy the exercise price; or
(iv) by a combination of the methods described above, as approved by the
Committee.

 

5.             Option Nontransferable.  This option is not transferable
otherwise than by will or the laws of descent or distribution and, during
Employee’s lifetime, is exercisable only by Employee or his or her guardian or
legal representative.

 

6.             Rights as a Shareholder.  Employee shall have no rights as a
shareholder with respect to any of the shares covered by this option until the
date of issuance to Employee of a stock certificate or other evidence of the
issuance for such shares, and no adjustment shall be made for any dividends or
other rights if the record date of such dividends or other rights is prior to
the date such stock certificate or other evidence of the issuance for such
shares is issued.

 

7.             Restrictions on Issuance of Shares.  Notwithstanding any other
provisions of this Agreement, the issuance or delivery of any shares of Common
Stock may be postponed for such period as may be required to comply with
applicable requirements of any national securities exchange or any requirements
under any law.  The Company shall not be obligated to issue or deliver any
shares of Common Stock if the issuance or delivery thereof shall constitute a
violation of any provision of any law or of any regulation of any governmental
authority or any national securities exchange.  In addition, the grant of this
option and the delivery of any shares of Common Stock pursuant to this Agreement
are subject to any clawback policies the Company may adopt in compliance with
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010,
Section 10D of the Securities Exchange Act of 1934 and any applicable rules and
regulations of the Securities and Exchange Commission.

 

8.             Termination of Employment.

 

(a)           The option granted pursuant to this Agreement shall terminate
immediately upon the termination of Employee’s employment by the Company or any
subsidiary for “cause” as that term is defined in the Plan unless Employee is a
party to an employment (or similar) agreement with the Company or any subsidiary
that defines the word “cause,” in which case such definition shall apply for
purposes of this Agreement.  If Employee’s employment is terminated as a result
of Employee’s disability (as defined below) or death, the option granted

 

2

--------------------------------------------------------------------------------


 

pursuant to this Agreement may be exercised by Employee’s legal representative,
heir or devisee, as appropriate within one year from the date of disability or
death.  If Employee’s employment is terminated by Employee or the Company for
any reason other than cause, disability or death, such option may be exercised
within ninety (90) days following the date of termination.  Notwithstanding the
preceding sentence, the Company may terminate and cancel such option during the
ninety (90) day period referred to in the preceding sentence if the Company’s
Board of Directors or the Committee has determined that Employee has, before or
after the termination of employment, materially breached the terms of any
agreement between Employee and the Company including any employment,
confidentiality, or noncompete agreement, violated in a material way any Company
policy or engaged in any other act that can be reasonably expected to cause
substantial economic or reputational injury to the Company.  Notwithstanding the
foregoing, such option (or any portion thereof) which is not exercisable on the
date of termination of employment shall not be exercisable thereafter without
the consent of the Committee.  For purposes of this Agreement, “disability”
shall mean any physical or mental condition which would qualify Employee for a
disability benefit under any long-term disability plan then maintained by the
Company or the employing subsidiary.

 

(b)           Nothing contained in this Section shall be interpreted or have the
effect of extending the period during which an option may be exercised beyond
the Expiration Date provided in this Agreement or established by law or
regulation. Death of Employee subsequent to termination shall not extend such
period.

 

9.             Exchange of Shares in Corporate Transactions.  If, pursuant to
any reorganization, sale or exchange of assets, consolidation or merger,
outstanding Common Stock of the Company is or would be exchanged for other
securities of the Company or of another corporation which is a party to such
transaction, or for property, this option shall apply to the securities or
property into which the Common Stock covered hereby would have been changed or
for which such Common Stock would have been exchanged had such Common Stock been
outstanding at the time.

 

10.           Plan Controls.  Employee hereby agrees to be bound by all of the
terms and provisions of the Plan, including any which may conflict with those
contained in this Agreement.  The Plan is hereby incorporated by reference into
this Agreement, and this Agreement is subject in all respects to the terms and
conditions of the Plan.  In the event of any conflict between this Agreement and
the Plan, the terms of the Plan shall control.  Except as otherwise defined
herein, capitalized terms contained in this Agreement shall have the same
meaning as set forth in the Plan.

 

11.           Income Tax Matters.  In order to comply with all applicable
federal, state or local income tax laws or regulations, the Company may take
such action as it deems appropriate to ensure that all applicable federal, state
or local payroll, withholding, income or other taxes, which are the sole and
absolute responsibility of Employee, are withheld or collected from Employee. 
In accordance with the terms of the Plan, and such rules as may be adopted by
the Committee under the Plan, Employee may elect to satisfy Employee’s tax
withholding obligations arising from the exercise of the option by
(i) delivering cash, a check (bank check, certified check or personal check) or
a money order payable to the Company on or before the

 

3

--------------------------------------------------------------------------------


 

option exercise date, (ii) having the Company withhold a portion of the shares
of Common Stock otherwise to be delivered upon exercise of the option having a
Fair Market Value equal to the amount of such taxes, (iii) delivering to the
Company on or before the option exercise date shares of Common Stock held by
Employee for more than six (6) months (or such period as the Committee may deem
appropriate for accounting purposes or otherwise) having a Fair Market Value
equal to the amount of such taxes, or (iv) a combination of the methods
described above, as approved by the Committee.  If the number of shares of
Common Stock to be delivered to Employee is not a whole number, then the number
of shares of Common Stock shall be rounded down to the nearest whole number. 
Employee’s election regarding satisfaction of withholding obligations must be
made on or before the option exercise date.

 

12.           Employment Relationship.  Nothing in this Agreement shall be
construed as constituting a commitment, guaranty, agreement, or understanding of
any kind or nature that the Company or its subsidiaries shall continue to employ
Employee, and this Agreement shall not affect in any way the right of the
Company or any of its subsidiaries to terminate the employment of Employee.  For
purposes of this Agreement, Employee shall be considered to be in the employment
of the Company as long as Employee remains an employee of either the Company,
any successor corporation or a parent or subsidiary corporation of the Company
or any successor corporation.  Any question as to whether and when there has
been a termination of such employment, and the cause of such termination, shall
be determined by the Committee, or its delegate, as appropriate, and its
determination shall be final.

 

13.           Committee’s Powers.  No provision contained in this Agreement
shall in any way terminate, modify or alter, or be construed or interpreted as
terminating, modifying or altering any of the powers, rights or authority vested
in the Committee or, in a delegate to the extent of such delegation, pursuant to
the terms of the Plan or resolutions adopted in furtherance of the Plan,
including, without limitation, the right to make certain determinations and
elections with respect to the option.

 

14.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all lawful successors to
Employee permitted under the terms of the Plan.

 

15.           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, without reference to the
principles of conflicts of laws.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all effective as of the date first above written.

 

 

 

CHRISTOPHER & BANKS CORPORATION

 

 

 

By:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

EMPLOYEE

 

 

 

Signed:

 

 

5

--------------------------------------------------------------------------------